Citation Nr: 1136309	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  06-36 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating higher than 40 percent for service-connected lumbosacral strain/sprain syndrome.

2.  Entitlement to an initial disability rating higher than 10 percent for service-connected left knee arthritis.

3.  Entitlement to a higher disability rating for service-connected right knee traumatic arthritis, currently rated as 20 percent disabling from June 16, 2004 to May 30, 2005, and 10 percent disabling thereafter.  

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Michael J. Brown, Attorney at Law

WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from January 1976 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2004 and August 2005 by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2008, the Veteran and his wife testified before one of the undersigned Veterans Law Judges (VLJ), Judge Mullen, at a Travel Board hearing at the RO.  A transcript of the hearing is of record.

The case was then remanded in July 2008 for further evidentiary development.  It is notable that the Board remanded the Veteran's claim for entitlement to a TDIU for issuance of a Statement of the Case (SOC) following the timely filing of a Notice of Disagreement ( NOD) with the March and May 2006 rating decisions denying the claim at that time.

Following the issuance of the SOC in October 2008 pursuant to the Board's remand, the Veteran perfected his appeal of the denial of his claim for a TDIU to the Board.  He also requested to be afforded with another Board hearing, by videoconference, at that time.  See VA Form 9 dated October 2008.      

In January 2010, the Veteran presented hearing testimony by videoconference relevant to his TDIU claim before the undersigned Acting VLJ, Judge Simpson.  The transcript is associated with the claims file.  

A Veterans Law Judge who has conducted a hearing in a case must participate in the final determination of the appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In general, an appeal may be assigned to either a single VLJ or to a panel of not less than three VLJs.  38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3.  Because the Veteran has testified before two different VLJs in connection with the issues now on appeal, this case is being reviewed by a panel of three VLJs, which includes the two Judges who conducted the Board hearings as well as Judge Howell. 

Recently, the U.S. Court of Appeals for Veterans Claims (Court) interpreted 38 U.S.C.A. §§ 7102, 7107, and 38 C.F.R. § 20.707 as entitling a claimant to an opportunity for a hearing before every member of the panel who will ultimately decide his appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

In consideration of the Arneson decision, the Board asked the Veteran, in a July 2011 letter, to indicate whether he wanted the opportunity to present hearing testimony before a third VLJ who would be assigned to the panel to decide his appeal.  In the letter, the Veteran was advised of his hearing options, and he was notified that the Board would assume that he did not want a third hearing if he did not respond within 30 days from the date of the letter and would proceed accordingly.  Neither the Veteran nor his recently appointed attorney, who was carbon-copied on the correspondence, responded to the letter.  Therefore, because the Veteran has not indicated that he wishes to be afforded with a third hearing, the Board will proceed with its evaluation of his appeal without further hearing.      

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran's lumbar spine disability is manifested by favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of such a frequency and duration so as to warrant a higher initial evaluation under the amended schedule for rating spine disabilities.  

2.  The preponderance of the evidence weighs against a finding that the Veteran's service-connected left knee disability was manifested by impairment of the tibia and fibula; ankylosis; knee impairment manifested by recurrent subluxation or lateral instability; or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In addition, the Veteran's left knee disability did not require removal of symptomatic semilunar cartilage and was not productive of limitation of leg flexion to 30 degrees or less, or limitation of leg extension.

3.  For the portion of the claim/appeal period from June 16, 2004, to May 30, 2005, the preponderance of the evidence weighs against a finding that the Veteran's service-connected right knee disability was manifested by impairment of the tibia and fibula; ankylosis; knee impairment manifested by recurrent subluxation or lateral instability; or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In addition, the Veteran's knee disability did not require removal of symptomatic semilunar cartilage and was not productive of limitation of leg flexion to 30 degrees or less, or limitation of leg extension to a compensable degree.

4.  For the portion of the claim/appeal period from May 31, 2005, the preponderance of the evidence weighs against a finding that the Veteran's service-connected right knee disability was manifested by impairment of the tibia and fibula; ankylosis; knee impairment manifested by recurrent subluxation or lateral instability; or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In addition, the Veteran's knee disability did not require removal of symptomatic semilunar cartilage and was not productive of limitation of leg flexion to 30 degrees or less, or limitation of leg extension.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 40 percent for service-connected lumbosacral strain/sprain syndrome under the amended schedule for rating spine disabilities have not been met or approximated at any time relevant to the claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2011).

2.  The criteria for an initial evaluation higher than 10 percent for service-connected left knee arthritis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, DC 5010-5260 (2011).

3.  The criteria for an evaluation higher than 20 percent from November 22, 2004, to May 30, 2005, and 10 percent from May 31, 2005, for service-connected right knee traumatic arthritis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, DC 5010-5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran, his attorney, nor his former representative has alleged any prejudicial or harmful error in VCAA notice and, as discussed herein, none is shown by the record.

In the present case, the Veteran is challenging the initial ratings assigned for his service-connected lumbar spine and left knee disabilities following the award of service connection.  The U.S. Court of Appeals for Veterans Claims, quoting from the legislative history of the VCAA, has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose which the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, supra, at 491.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of an NOD expressing disagreement with the initial rating assigned.  

However, the Board observes that the Veteran was notified how VA determines the disability rating once service connection has been established, in a May 2008 notice letter.  Although no longer required, he was also provided with the schedular criteria pertinent to his claims at that time.  He has additionally been provided with ample opportunity to submit evidence and argument in support of his claims and to participate effectively in the processing of his claims during the course of this appeal.  As stated above, neither the Veteran, his present attorney, nor his former representative has alleged any prejudice with respect to the notice, or lack thereof, received for his initial rating claims during the course of this appeal.  

Regarding the Veteran's increased rating claim pertaining to the right knee, the Board notes that the RO advised the Veteran in a January 2005 notice letter of the evidence and information needed to substantiate his claim for an increased rating.  The RO also explained what evidence and information that the Veteran was responsible for obtaining/providing and what evidence that VA would obtain or make reasonable efforts to obtain in support of his claim.  

Moreover, the Veteran and those representing him were provided with copies of the above rating decisions, the October 2006 and October 2008 SOCs, and the May 2009, December 2009, and November 2010 SSOCs, which include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  

Regarding VA's duty to assist in claims development, the RO afforded the Veteran with medical examinations in January 2005, May 2005, August 2005, May 2007, and July 2010 in connection with his claims.  The examination reports have been reviewed, and they cumulatively include all relevant findings necessary to evaluate the claims adjudicated herein.  

Also, treatment records adequately identified as relevant to the Veteran's claims have been obtained, to the extent possible, and are associated with the claims folder.  The records from the Social Security Administration (SSA) pertaining to the Veteran's award of disability benefits are also of record.  Moreover, the Veteran and/or his current attorney (and former representative)  has/have submitted several written statements in connection with his claims and during the course of his appeal.  

Neither the Veteran nor those representing him have made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  The Board further finds that there has been compliance with our prior remands.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  In view of the foregoing, the Board will proceed with appellate review.

II.  Pertinent Facts, Law, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In a claim for a higher original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A.  Higher initial rating for lumbar spine disability

The Veteran seeks entitlement to a disability evaluation higher than 40 percent for service-connected lumbosacral strain/sprain syndrome.  He is currently rated under Diagnostic Code 5237 for lumbosacral strain. 

The Board notes that the rating criteria for rating spine disabilities were amended in August 2003, effective September 26, 2003.  Amendment to Part 4, Schedule for Rating Disabilities, 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to that, the rating criteria for evaluating intervertebral disc syndrome were changed, effective September 23, 2002.  Amendment to Part 4, Schedule for Rating Disabilities, 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002) (38 C.F.R. § 4.71a, DC 5293 (2003)).  The amended rating criteria for intervertebral disc syndrome were subsumed in the aforementioned amended rating schedule for spine disabilities.  When the regulations concerning entitlement to a higher rating are changed during the course of an appeal, the veteran is entitled to resolution of his or her claim under the criteria that are more to his or her advantage.  The prior criteria may be applied for the full period of the appeal.  The new rating criteria, however, may be applied only to the period after their effective date.  VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In this case, the Veteran filed his claim seeking service connection for a lumbar spine disability in November 2004.  Because he filed his claim after the change in regulations, his service-connected low back disability has appropriately been considered only under the amended schedule for rating disabilities of the spine.  

The Veteran is diagnosed with lumbosacral strain, with X-rays showing degenerative disc disease and degenerative joint disease of the lumbosacral spine.  See July 2010 VA medical examination report, page 5.      

Under the amended schedule for rating spine disabilities, the Veteran's intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In regard to the first method of evaluation (total duration of incapacitating episodes over the past 12 months), the amended criteria provide that a 10 percent evaluation is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  The term "chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."  38 C.F.R. § 4.71a, DC 5243, Note (1).  



Although the Veteran generally reported having incapacitation as a result of his low back disability at the May 2007 medical examination, treatment records throughout the claim/appeal period show no periods of incapacitation of the total duration required for an increased rating.  In fact, there is no indication that he had physician prescribed bed rest due to his lumbar spine disability at any time relevant to the claim/appeal period.  Further, at the most recent July 2010 VA medical examination, the Veteran denied having any periods of incapacitation during the past 12 months.  Therefore, the Board finds that a higher initial evaluation for the Veteran's lumbar spine disability on the basis of the total duration of incapacitating episodes for the claim/appeal period is not warranted.  

In regard to the second method of evaluation (General Rating Formula for Diseases and Injuries of the Spine), a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Also, any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

Upon review of the evidentiary record, the Board finds that the disability picture associated with the Veteran's lumbar spine disability does not more closely approximate favorable ankylosis of the entire thoracolumbar spine, which is required for the assignment of the next higher rating of 50 percent.  

Ankylosis, favorable or unfavorable, is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 
(4th ed. 1987)).

Although the Veteran demonstrates decreased range of motion of the low back on examinations during the period at issue, such limitation of motion has not amounted to immobility or consolidation of a joint, because he is able to demonstrate some degree of range of motion.  For example, at the May 2005 spine examination, the Veteran demonstrated forward flexion from 0 to 30 degrees, extension from 0 to 20 degrees, and lateral rotation and flexion from 0 to 20 degrees.  Similarly, at the July 2010 joints examination, the Veteran demonstrated forward flexion from 0 to 30 degrees, lateral flexion from 0 to 10 degrees, lateral rotation from 0 to 15 degrees, and extension from 0 to 10 degrees.  Even with repetitive motion, the Veteran's range of motion either remained unchanged (e.g., extension, and lateral flexion to 

the right) or increased (e.g., lateral flexion to the left, lateral rotation), except for forward flexion which decreased to 0 to 20 degrees.  Upon review of the other evidence pertinent to the claim/appeal period, there are no findings reflective of ankylosis involving the thoracolumbar spine.  The degree of limitation of motion demonstrated is already contemplated in his currently assigned 40 percent disability rating. 

The Veteran's treatment records and other pertinent evidence for the time relevant to the claim/appeal period do not show that his lumbar spine disability is more disabling than what is reflected in the above examination reports.  There are no contradictory findings of record.      

In further consideration of the foregoing, we note that there are no objective medical findings that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors has resulted in any limitation of motion to the extent required for a higher rating at any time relevant to the current appeal period.  DeLuca v. Brown, supra (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  For example, at the July 2010 VA medical examination, there was no additional loss of function of the lumbar spine from pain, fatigue, weakness, or lack of endurance, except for forward flexion, which was decreased to 0 to 20 degrees (from 0 to 30 degrees) due to pain.  Thus, such factors have already been contemplated in the currently assigned 40 percent disability evaluation, which specifically considers limitation of forward flexion to 30 degrees or less.  Further, the amended schedule specifically provides that the revised criteria include symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Regarding neurological impairment, the Board notes that the Veteran alleged low back pain radiating to his lower extremities in December 2004.  See private medical record dated December 27, 2004.  However, he specifically denied having any radiation of low back pain to the bilateral lower extremities at the May 2007 and July 2010 VA medical examinations.  Further, that there are no clinical findings indicative of associated neurological impairment at any time relevant to the claim/appeal period.  The Board finds the Veteran's more recent denials of radiating pain to both lower extremities considered with the absence of any clinical findings of neurological impairment associated with the Veteran's low back disability to be more credible and of greater probative value than his earlier assertion in December 2004.  Thus, a separate rating on such basis is not warranted.  

Therefore, in summary, the Board notes that the Veteran does not demonstrate incapacitating episodes due to his lumbar spine disability or suffer from ankylosis of the thoracolumbar spine.  Also, the preponderance of the evidence weighs against a finding that he suffers from any associated neurologic impairment.  

The Board notes that consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the pertinent evidence does not show any functional impairment not contemplated by the disability rating already assigned under DC 5237.  

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against the assignment of an increased evaluation for the Veteran's lumbar spine disability on a schedular basis for the entire claim/appeal period under the amended schedule for rating spine disabilities.  As a result, no staged rating is warranted.    

The Board has also considered whether the initial rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.



After comparing the manifestations and reported impairment of function of the Veteran's lumbar spine disability to the ratings and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  There is no unusual or exceptional disability picture shown.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

The Board is aware that, under the provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim for an increased rating, and that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Higher initial evaluation for service-connected left knee arthritis

In addition, the Veteran seeks entitlement to an evaluation higher than 10 percent for his service-connected left knee arthritis.  He is currently rated under hyphenated DC 5010-5260 for traumatic arthritis rated as limitation of leg flexion.  38 C.F.R. § 4.27.   

Diagnostic Code 5260 provides for a noncompensable evaluation when there is evidence of flexion limited to 60 degrees, a 10 percent rating when there is evidence of flexion limited to 45 degrees, a 20 percent rating for flexion limited to 30 degrees, and a 30 percent rating for flexion limited to 15 degrees. 

In order for the Veteran to receive an evaluation higher than 10 percent under DC 5260 (limitation of leg flexion), the evidence must show that his service-connected left knee disability is manifested by flexion limited to 30 degrees or less.  However, the evidence does not depict such a disability picture.  Instead, the evidence shows that the Veteran's range of motion flexion was greater than 30 degrees for the entire claim/appeal period.  For example, at the August 2005 VA medical examination, he was able to flex to 120 degrees (of 140 degrees).  Also, at the May 2007 VA medical examination, the Veteran demonstrated left knee flexion to 120 degrees, with moderate to severe pain from 100 degrees to 120 degrees but no additional limitations following repetitive motion.  Most recently, at the July 2010 VA medical examination, he demonstrated flexion of the left knee to 40 degrees, with decrease to 35 degrees on repetitive motion.  Further, review of the VA treatment records relevant to the claim/appeal period does not show that his left knee flexion has been limited to 30 degrees or less.  

Thus, in consideration of the foregoing, the Board finds that the Veteran's limitation of left knee flexion is not limited to the degree required for a higher evaluation under DC 5260 for the claim/appeal period.  Although he is shown to have significant limitation of left knee flexion at the July 2010 VA medical examination, it is not to the degree required for the assignment of the next higher evaluation of 20 percent.     

The Board will next consider whether the Veteran is entitled to a separate rating under DC 5261 for limitation of leg extension.  Separate ratings may be assigned under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg). VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. Id.  However, because the evidence does not demonstrate compensable limitation of extension under the schedular criteria as will be explained below, the Board finds that VAOPGCPREC 9-04 is inapplicable in the instant case.

DC 5261 provides for assignment of a noncompensable rating for extension limited to 5 degrees, a 10 percent rating when there is evidence of extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, and higher evaluations for more severely limited extension.


The evidence in this case does not support the assignment of a separate rating under DC 5261 for limitation of leg extension for the period.  In order for the Veteran to receive a separate rating for his left knee disability under DC 5261, the evidence must show that he had left leg extension limited to 10 degrees or greater during the period.  In this regard, the Board recognizes that the Veteran once demonstrated left knee extension limited to 20 degrees on an initial orthopedic visit at the Philadelphia VA medical center on August 5, 2005.  However, a mere five days later, he was able to extend to 0 degrees at the VA medical examination.  See the August 10, 2005 VA medical examination report.   He was also able to extend fully, to 0 degrees, at the May 2007 and July 2010 VA examinations. 

Except for the August 2005 notation discussed above, review of the Veteran's treatment records relevant to the claim/appeal period contain no other findings to indicate that the Veteran's left knee disability is manifested by extension limited to 10 degrees or more.  The evidentiary record on the whole does not show extension limited to 10 degrees or greater during the claim/appeal period.  This evidence is found to be more credible and afforded more probative value than the one August 2005 treatment record referenced above in our evaluation of his claim, particularly because the VA medical examination showing extension to 0 degrees was performed only five days after such notation and the extension demonstrated is more consistent with other medical evidence of record.   

Therefore, in consideration of the foregoing, the Board also finds that the Veteran's limitation of left knee extension is not limited to the degree required for a separate evaluation under DC 5261 at any time during the claim/appeal period.   
  
The Board has also considered the Veteran's complaints of pain, locking, giving way, and weakness associated with his left knee disability.  The Veteran, as a layperson, is considered competent to report any observable manifestations of his knee disability and there is no indication that the Veteran's report of such symptomatology is not credible.  However, there are no objective medical findings that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors have resulted in the Veteran's knee being limited in flexion or extension to the extent required for an increased rating based on limitation of motion.  DeLuca, supra (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Such factors have already been contemplated in the currently assigned 10 percent disability evaluation for the knee disability for the entire claim/appeal period.  

Further, the Board recognizes that a separate rating may be assigned for instability of the knee under 38 C.F.R. § 4.71a, DC 5257 if (1) a veteran also has limitation of knee motion which at least meets the criteria for a noncompensable disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and/or 5261, or (2) if the veteran is in receipt of a 10 percent rating on the basis of X-ray evidence of arthritis and evidence of painful motion. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 4.59.   

Although the Veteran is in receipt of a 10 percent rating for X-ray evidence of arthritis and painful motion, the most probative evidence does not show that he has had instability of the left knee at any time relevant to the current claim/appeal period.  In this regard, the Board notes that the Veteran has alleged that his left knee is manifested by instability and he, as a layperson, may be competent to report an unstable knee.  See, e.g., August 2005 VA medical examination report.  There is, further, no clear indication in the evidentiary record that his account of experiencing instability of the knee is not credible.  Nonetheless, despite the Veteran's assertion to the contrary, the August 2005 VA medical examiner wrote that there were no clinical signs of instability of the knee at the time of the examination.
Similarly, the May 2007 VA medical examiner wrote that there were no clinical signs of instability at the time of that examination.  There was further no demonstrable instability in the left knee shown at the July 2010 VA medical examination.  Thus, no instability has been shown at any medical examination conducted in connection with the Veteran's claim/appeal.  

Moreover, while a past private treatment record dated in August 2004 includes an assessment of possible ligamentous/ meniscal instability, no instability was conclusively found and there are no treatment records relevant to the claim/appeal period showing an unstable left knee.  

The Board affords the objective medical evidence more probative weight than the Veteran's unsupported lay assertions, because the medical evidence includes findings based on physical examination of the knee by competent medical professionals trained in medical matters.  For this reason, we find that the Veteran is not entitled to a separate rating under DC 5257. 

Consideration has also been given to the potential application of other various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes pertaining to the knee and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher schedular evaluation for the Veteran's claimed knee disability for the claim/appeal period.  Indeed, there is no evidence of knee ankylosis, impairment of the tibia and fibula, or dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint so as to warrant a higher rating.    

Thus, for the foregoing reasons, the Board concludes that preponderance of the evidence weighs against the assignment of a higher or separate rating on a schedular basis for any time during the claim/appeal period, for the Veteran's left knee disability.  Therefore, no staged rating is warranted.  See Fenderson, supra.    

The Board has also considered whether the initial rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, supra, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

However, after comparing the manifestations and reported impairment of function of the Veteran's knee disability to the ratings and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  There is no unusual or exceptional disability picture shown.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

As above, the Board has considered the doctrine of resolving reasonable doubt in favor of the Veteran, but the preponderance of the evidence in this instance is against the Veteran's claim for an increased rating, and no reasonable doubt is raised.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, Gilbert v. Derwinski, supra. 

C.  Higher evaluation for service-connected right knee arthritis

By way of background, the Board notes that service connection for right knee traumatic arthritis with an evaluation of 10 percent effective January 12, 2000 was originally granted in an August 2001 rating decision.  The Veteran filed a claim for an increased rating in June 2004 and, in a September 2004 rating decision, was granted an increased rating of 20 percent for his right knee disability from June 16, 2004, the date of the claim.  Before the appeal period had expired, the Veteran filed another claim for an increased rating in November 2004.  The RO decreased the Veteran's disability rating from 20 percent to 10 percent for his right knee in the July 2005 rating decision.  The RO explained that the decrease was effective May 31, 2005, the date of the VA examination and the earliest date on which it was factually ascertainable that a decrease in disability occurred.  

Because new and material evidence reflecting the Veteran's changed condition (i.e., the May 2005 VA medical examination) regarding the right knee was received prior to the expiration of the appeal period for the September 2004 rating decision, it is considered to have been filed in connection with the claim which was pending at the beginning of the appeal period (i.e., the June 2004 claim).  See 38 CFR 3.156(b).  

Thus, in consideration of the foregoing, the Board has considered the Veteran's claim as one seeking entitlement to an evaluation higher than 20 percent from June 16, 2004 to May 30, 2005 and higher than 10 percent from May 31, 2005, for his service-connected right knee arthritis.  He is currently rated under hyphenated DC 5010-5260 for traumatic arthritis rated as limitation of leg flexion.  38 C.F.R. § 4.27.   

1.  From June 16, 2004, to May 31, 2005

In order for the Veteran to receive an evaluation higher than 20 percent under DC 5260 (limitation of leg flexion), the evidence must show that his service-connected right knee disability is manifested by flexion limited to 15 degrees for this portion of the claim/appeal period.  However, the evidence does not depict such a disability picture.  Instead, the evidence shows that the Veteran's range of flexion was greater than 15 degrees throughout this portion of the claim/appeal period.  Specifically, it is observed that the Veteran was able to flex to 95 degrees (of 140 degrees) at the July 2004 VA medical examination.  Also, at an examination conducted in connection with his claim for social security disability in September 2004, it is noted that the Veteran was able to flex his knee to 100 degrees.  Further, review of the treatment records relevant to this portion of the claim/appeal period does not show that his right knee flexion has been limited to 15 degrees or less at any time.  

Thus, in consideration of the foregoing, the Board finds that the Veteran's limitation of right knee flexion is not limited to the degree required for a higher evaluation under DC 5260 for this portion of the claim/appeal period.  

The Board will next consider whether the Veteran is entitled to a separate rating under DC 5261 for limitation of leg extension.  Separate ratings may be assigned under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg). VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  However, because the evidence does not demonstrate compensable limitation of extension under the schedular criteria, as will be explained below, the Board finds that VAOPGCPREC 9-04 is inapplicable in the instant case.

DC 5261 provides for assignment of a noncompensable rating for extension limited to 5 degrees, a 10 percent rating when there is evidence of extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, and higher evaluations for more severely limited extension.

The evidence in this case does not support the assignment of a separate rating under DC 5261 for limitation of leg extension for the period.  In order for the Veteran to receive a separate rating for his knee disability under DC 5261, the evidence must show that he had right leg extension limited to 10 degrees or greater during the period.  However, at the July 2004 VA medical examination, extension was only limited to 5 degrees.  There is no indication in the record that the Veteran demonstrated a limitation of extension to the degree required for a separate rating.   

Therefore, in consideration of the foregoing, the Board also finds that the Veteran's limitation of right knee extension is not limited to the degree required for a separate evaluation under DC 5261 at any time during the claim/appeal period.   
  
The Board has also considered the Veteran's complaints of pain, swelling, locking, giving way, and weakness associated with his knee disability.  The Veteran, as a layperson, is considered competent to report any observable manifestations of his knee disability and there is no indication that the Veteran's report of such symptomatology is not credible.  However, there are no objective medical findings that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors have resulted in the Veteran's knee being limited in flexion or extension to the extent required for an increased rating based on limitation of motion.  DeLuca, supra (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Such factors have already been contemplated in the currently assigned 20 percent disability evaluation for the knee disability for the entire claim/appeal period.  

Further, the Board recognizes that a separate rating may be assigned for instability of the knee under 38 C.F.R. § 4.71a, DC 5257 if (1) a veteran also has limitation of knee motion which at least meets the criteria for a noncompensable disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and/or DC 5261, or (2) if the veteran is in receipt of a 10 percent rating on the basis of X-ray evidence of arthritis and evidence of painful motion. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 4.59.   

However, the July 2004 VA medical examiner noted that the drawer and grind signs were negative.  There was no finding of instability at the medical examination.  Less than a week later, in August 2004, an assessment of possible ligamentous/ meniscal instability was included in a private treatment record.  However, no instability was conclusively found and there are no treatment records relevant to the claim/appeal period showing an unstable right knee.  Further, no instability was shown at the May 2005 VA medical examination, as will be discussed below.    

Thus, no instability has conclusively been shown at any medical examination conducted during the time relevant to this portion of the Veteran's claim/appeal period.  The Board affords this objective medical evidence more probative weight than the Veteran's unsupported lay assertions alleging instability, because the medical evidence includes findings based on physical examination of the knee by competent medical professionals trained in medical matters.  For this reason, we find that the Veteran is not entitled to a separate rating under DC 5257. 

2.  From May 31, 2005

In order for the Veteran to receive an evaluation higher than 10 percent under DC 5260 (limitation of leg flexion), the evidence must show that his service-connected right knee disability is manifested by flexion limited to 30 degrees for this portion of the claim/appeal period.  However, the evidence does not depict such a disability picture.  Instead, the evidence shows that the Veteran's range of flexion was greater than 30 degrees for the entire claim/appeal period.  Specifically, at the May 2007 VA medical examination, the Veteran demonstrated right knee flexion to 120 degrees, with moderate to severe pain from 100 degrees to 120 degrees but no additional limitations following repetitive motion.  Most recently, at the July 2010 VA medical examination, he demonstrated flexion of the right knee to 50 degrees, unchanged on repetitive motion.  Further, review of the treatment records relevant to the claim/appeal period does not show that his right knee flexion has been limited to 30 degrees or less.  

The Board will next consider whether the Veteran is entitled to a separate rating under DC 5261 for limitation of leg extension.  Separate ratings may be assigned under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg). VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. Id.  However, because the evidence does not demonstrate compensable limitation of extension under the schedular criteria, as will be explained below, the Board finds that VAOPGCPREC 9-04 is inapplicable in the instant case.

In this regard, the Board recognizes that the Veteran once demonstrated right knee extension limited to 20 degrees on an initial orthopedic visit at the Philadelphia VA medical center on August 5, 2005.  However, a mere five days later, he was able to extend to 0 degrees at the VA medical examination.  See the August 10, 2005 VA medical examination report.   He was also able to extend fully, to 0 degrees, at the May 2007 and July 2010 VA examinations. 

Except for the August 2005 notation discussed above, review of the Veteran's treatment records relevant to the claim/appeal period contain no other findings to indicate that the Veteran's right knee disability is manifested by extension limited to 10 degrees or more.  The evidentiary record on the whole does not show extension limited to 10 degrees or greater during the claim/appeal period.  This evidence is found to be more credible and afforded more probative value than the one August 2005 treatment record referenced above in our evaluation of his claim, particularly because the VA medical examination showing extension to 0 degrees was performed only five days after such notation and the extension demonstrated is more consistent with other medical evidence of record.   

Therefore, in consideration of the foregoing, the Board also finds that the Veteran's limitation of right knee extension is not limited to the degree required for a separate evaluation under DC 5261 at any time during the claim/appeal period.   
  
The Board has also considered the Veteran's complaints of pain, swelling, locking, giving way, and weakness associated with his knee disability.  The Veteran, as a layperson, is considered competent to report any observable manifestations of his knee disability and there is no indication that the Veteran's report of such symptomatology is not credible.  However, there are no objective medical findings that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors have resulted in the Veteran's knee being limited in flexion or extension to the extent required for an increased rating based on limitation of motion.  DeLuca, supra (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Such factors have already been contemplated in the currently assigned 10 percent disability evaluation for the knee disability for this portion of the claim/appeal period.  

Further, the Board recognizes that a separate rating may be assigned for instability of the knee under 38 C.F.R. § 4.71a, DC 5257 if (1) a veteran also has limitation of knee motion which at least meets the criteria for a noncompensable disability rating under 38 C.F.R. § 4.71a, DCs 5260 and/or 5261, or (2) if the veteran is in receipt of a 10 percent rating on the basis of X-ray evidence of arthritis and evidence of painful motion. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 4.59.   

Although the Veteran is in receipt of a 10 percent rating for X-ray evidence of arthritis and painful motion, the most probative evidence does not show that he has had instability of the right knee at any time relevant to the current claim/appeal period.  In this regard, the Board notes that the Veteran has alleged that his knee is manifested by instability and he, as a layperson, may be competent to report an unstable knee.  See, e.g., August 2005 VA medical examination report.  There is, further, no clear indication in the evidentiary record that his account of experiencing instability of the knee is not credible.  Despite the Veteran's assertion, however, the August 2005 VA medical examiner wrote that there were no clinical signs of instability of the knee at the time of the examination.  Similarly, the May 2007 VA medical examiner wrote that there were no clinical signs of instability at the time of that examination.  There was further no demonstrable instability of the right knee shown at the July 2010 VA medical examination.  Thus, no instability has been shown at any medical examination conducted in connection with the Veteran's claim/appeal.  

Moreover, as stated above, while a past private treatment record dated in August 2004 includes an assessment of possible ligamentous/ meniscal instability, no instability was conclusively found and there are no treatment records relevant to this portion of the claim/appeal period showing an unstable right knee.  

The Board affords the objective medical evidence more probative weight than the Veteran's unsupported lay assertions, because the medical evidence includes findings based on physical examination of the knee by competent medical professionals trained in medical matters.  For this reason, we find that the Veteran is not entitled to a separate rating under DC 5257. 

C.  Other considerations

Consideration has also been given to the potential application of other various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes pertaining to the knee and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher schedular evaluation for the Veteran's claimed knee disability for the claim/appeal period.  Indeed, there is no evidence of knee ankylosis, impairment of the tibia and fibula, or dislocated semilunar cartilage 

with frequent episodes of "locking", pain, and effusion into the joint so as to warrant a higher rating.  There is no functional impairment that is not already contemplated by the currently assigned schedular rating.     

Thus, for the foregoing reasons, the Board concludes that preponderance of the evidence weighs against the assignment of a higher or separate rating on a schedular basis for any time during the claim/appeal period, for the Veteran's right knee disability.  Therefore, no staged rating is warranted.  See Hart, supra.    

The Board has also considered whether the increased rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, supra, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

However, after comparing the manifestations and reported impairment of function of the Veteran's knee disability to the ratings and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  There is no unusual or exceptional disability picture shown.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

As above, the Board has considered the doctrine of resolving reasonable doubt in favor of the Veteran, but the preponderance of the evidence in this instance is against the Veteran's claim for an increased rating, and no reasonable doubt is raised.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, Gilbert v. Derwinski, supra. 




ORDER

1.  Entitlement to an initial disability rating in excess of 40 percent for service-connected lumbosacral strain/sprain syndrome is denied.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee arthritis is denied.

3.  Entitlement to a disability rating higher than 20 percent from June 16, 2004, to May 30, 2005, and 10 percent thereafter, for right knee traumatic arthritis is denied.  


REMAND

For reasons explained below, the Board finds that additional development is needed before a final decision on the merits of the Veteran's claim seeking entitlement to a TDIU.  

We, unfortunately, must conclude that the opinion provided by the July 2010 VA medical examiner is inadequate.  The examiner, in an addendum, wrote that the role of the Veteran's service-connected disabilities in his inability to pursue gainful employment could not be answered without resort to mere speculation.  However, he then said it was his medical opinion that the Veteran was unemployable because of his morbid obesity, even for a desk-type job.  He also wrote that, but for the Veteran's morbid obesity, it was just as likely as not that he would be able to do a sedentary job due to his previous work experience, but that he could not comment on this further because he was not an expert in vocational rehabilitation.  He then wrote that the Veteran told him that he had done warehouse work, and shipping and receiving work, in his last job.  The examiner finally wrote that whether the Veteran is unemployable for sedentary employment because of only his service-connected conditions or because of the combination of his service-connected conditions with his morbid obesity could not be stated without resort to mere speculation, explaining that there are many individuals who have the Veteran's service-connected disability problems and who were incapable of sedentary work.  

Thus, on the one hand, the examiner said it was his opinion that the Veteran is unemployable due to his morbid obesity and would as likely as not be able to do sedentary work but for his morbid obesity.  However, on the other hand, he also stated that he could not state without resort to speculation whether the Veteran is unemployable due to his service-connected conditions or a combination of his service-connected disabilities with the morbid obesity because there were many individuals who had the Veteran's service-connected disabilities and were incapable of sedentary work.  Further, it is unclear whether the examiner was suggesting that an opinion from a vocational rehabilitation expert was required for him to render a more informed opinion or whether one was otherwise warranted.  For these reasons, a remand for a supplemental medical opinion is warranted.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from an appropriate physician (or, if multiple physicians are needed, obtain a joint medical opinion) which addresses the effect of all of the Veteran's service-connected disabilities on his employability.  If a medical examination, or an opinion from a vocational rehabilitation expert, is needed in order to provide the requested opinion, please so schedule/obtain.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the physician(s).  The physician(s) must confirm review of the claims folder in providing the medical opinion.  If an examination is conducted, all indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The physician(s) must confirm that the claims folder was reviewed in the examination report.  

a.  Based on review of the claims folder, the examiner/reviewer should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran is unable to secure or maintain gainful employment due to his service-connected disabilities; or whether it is unlikely (i.e., a probability of less than 50 percent) that he is unemployable due to his service-connected disabilities.

b.  Note:  In determining whether unemployability due to service-connected disabilities exists, consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  The examiner/reviewer should comment on whether or not an opinion from a vocational rehabilitation expert is needed in connection with the Veteran's claim and explain why or why not.  

e.   Note: It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner/reviewer should clearly and specifically so specify in the report, and explain why this is so.  If the examiner/reviewer indicates that he/she cannot provide the requested opinion without resort to speculation, he/she should indicate whether the inability to provide a definitive opinion was due to (a) a need for further information, or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's unemployability; or (b) whether this is an instance where a definitive opinion cannot be provided because required information is missing, or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After any additional notification and/or development deemed necessary is undertaken, the claims should be readjudicated, to include consideration regarding whether extraschedular referral in accordance with 38 C.F.R. § 4.16(b) is warranted, if appropriate.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response by the Veteran and his representative or attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________                             _________________________
 ALEXANDRA P. SIMPSON		                 L. HOWELL
  Acting Veterans Law Judge			Veterans Law Judge
  Board of Veterans' Appeals		     Board of Veterans' Appeals


_________________________
ANDREW J. MULLEN
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


